DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Prado (6029275—hereinafter, Prado).

Regarding claim 1,  Prado discloses a glove (fig.1 shown a glove having a palm and back sides and a plurality fingers and a thumb) comprising a palm side and a back side, 

Regarding claim 7, Prado discloses the glove of claim 1, including hem stitches (28) to define the hem at the base of the wrist cuff.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2-4 are rejected under 35 U.S.C. 103 as being unpatentable over De Prado (6029275—hereinafter, Prado) in view of LeVahn (4991593).

Regarding claims 2-4, Prado does not disclose the glove of claim 1, wherein the donning assister is tubular and/or plastic tubing; a plurality of plastic tubular segments positioned side by side and unattached to one another within the hem.  However, LeVahn teaches a similar garment (1, fig.2) and a plurality of plastic tubing 50 having a semi-rigid (col.3, lines 34-52).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide plastic tubular and/or tubing/tubular segments in order reduce material during making the plastic tubular.

Claims 8-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Chen (6085355).
Regarding claim 8, Prado discloses a glove (fig.1) comprising a palm side (12) and a back side (18), wherein the palm side and the back side are configured to cover a palm side and a back side of a wearer’s hand when the glove is worn, the glove comprising a wrist cuff (20), a hem (see fig.1) positioned at a base of the wrist cuff, the hem defined by a fold of glove material attached to create a finished edge at the base of the wrist cuff (elastic fastening 40 attached to the inner side of cuff section to cove magnetic material 62, 64, fig.3, col.2, lines 21-35); and a glove donning assister comprising a metallic member (62, 64) positioned within the hem and solely on the palm side of the glove between a thumb of the glove on one end and a pinky finger of the glove on the other 
Regarding claims 9-10, Chen does not disclose the metallic member is tubular; wherein the metallic member is cylindrical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the metallic member is tubular and/or cylindrical, such modification would be considered a mere change in shape of component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 11, Chen discloses a plurality of metallic members positioned side by side and unattached to one another within the hem (fig.3).
Regarding claim 12, Chen discloses the glove of claim 8, wherein the donning assister includes a first end and a second end opposite the first end, and the hem includes a first at least one transverse stitch positioned adjacent to the first end and a second at least one transverse stitch positioned adjacent to the second end to limit longitudinal movement of the donning assister within the hem (fig.3). 
Regarding claim 15, Chen discloses a glove (fig.1) comprising a palm side (12) and a back side (18), wherein the palm side and the back side are configured to cover a palm side and a back side of a wearer’s hand when the glove is worn, the glove comprising a wrist cuff (fig.1 shown a glove 10 having cuff section 20 including a hem therein), a hem 
Regarding claim 16, Chen discloses fig.3 shown a plurality of members 62 separate from one another.  But does not discloses wherein the donning assister includes a plurality of tubular segments of the semi-rigid plastic members positioned side by side and unattached to one another within the hem.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the donning assister includes a plurality of tubular segments of the semi-rigid plastic members, such modification a mere choice of a preferred material on the basis of its suitability for the intended use.
Regarding claim 17, Chen discloses the glove of claim 15, wherein the donning assister includes a plurality of tubular segments of the rigid metallic members positioned side by side and unattached to one another within the hem (fig.3).
.


Claims 13-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (6085355) in view of Redwood et al.. (6275996—hereinafter, Redwood).
Regarding claims 13-14, Chen does not disclose the hem stitches positioned parallel to the finished edge, wherein the first at least one transverse stitch and the second at least one transverse stitch are perpendicular to the hem stitches and/or wherein the donning assister includes a first end and a second end opposite the first end, and the hem includes a first pinch stitch positioned adjacent to the first end and a second pinch stitch positioned adjacent to the second end to narrow or pinch a cross section of the hem.  However, Redwood teaches another glove article (fig.1) having a palm and back sides and cuff including a hem portion, and a plurality of stitching lines parallel to the edge of the cuff; and fig.2-7 shown each magnetic members 28 are positioned and spaced from one another.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the stitching method to position each magnetic members separate and spaced away one another for Chen as taught by Redwood in order to for better secure of the magnetic members. 
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732